James R. Cooper, Judge, dissenting. I agree with Judge Mayfield’s dissent, and write separately only to emphasize that my disagreement with.the majority is based on the absence of substantial evidence to show that the appellant’s healing period had ended. As the majority notes, the determination of when the healing period ends is a fact question for the Commission to make by weighing the evidence and resolving any conflicts therein. Thurman v. Clarke Industries, Inc., 45 Ark. App. 87, 872 S.W.2d 418 (1994). Nevertheless, the Commission’s authority to weigh the evidence, medical or otherwise, does not permit it to arbitrarily disregard the testimony of any witness. Reeder v. Rheem Mfg. Co., 38 Ark. App. 248, 832 S.W.2d 505 (1992). It is clear to me that the Commission arbitrarily disregarded Dr. Blackwell’s statements to the effect that the appellant had not yet reached maximum healing. On this basis, I conclude that the Commission’s opinion is not supported by substantial evidence.